Case 1:18-cv-01216-MN Document 43-3 Filed 05/06/20 Page 1 of 11 PageID #: 288




             EXHIBIT 3
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 12 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 230
                                                                            289
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 23 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 231
                                                                            290
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 34 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 232
                                                                            291
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 45 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 233
                                                                            292
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 56 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 234
                                                                            293
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 67 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 235
                                                                            294
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 78 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 236
                                                                            295
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 89 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 237
                                                                            296
Case
 Case1:18-cv-01216-MN
      1:18-cv-00836-RGADocument 43-3
                         Document 21 Filed
                                     Filed 05/06/20
                                           01/25/19 Page
                                                    Page 10
                                                         9 ofof10
                                                                11PageID
                                                                   PageID#:#:238
                                                                              297
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-3 Filed 01/25/19
                                 21 Filed  05/06/20 Page
                                                    Page 10
                                                         11 of
                                                            of 10
                                                               11 PageID
                                                                  PageID #:
                                                                         #: 239
                                                                            298
